Title: From George Washington to Colonel Richard Butler, 24 January 1780
From: Washington, George
To: Butler, Richard


          
            Dear Sir
            Head Quarters Morris Town 24 Jany 1780
          
          I have received your favr of the 21st—As we are tolerably well supplied with provision at present I would not wish you to distress any of the inhabitants by taking their working Oxen. As there is a law of the state for punishing engrossers, Lt Colo. Chamberlain if guilty of a breach of it will more properly come under the cognizance of the Civil than Military law and I therefore think you had best let his person alone, as we should be at a loss how

to deal with him, should you take him. I am much obliged to you for your exertions—as I am to the Gentlemen who went to the other Counties. We are reaping the benefits of your industry in a very high degree. I am Dear Sir yr most obt Servt.
        